DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, in view of the amendments, have been fully considered and are partially persuasive. The amendments fix some but not all the 112 rejections of record. Specifically, the rejections of claim 4 and 10 under 35 U.S.C. 112(b) in the previous office action was not addressed in the currently presented claim limitations. The amendments have introduced new issues under 35 U.S.C. 112(b) in claim 7.
Applicant’s arguments with respect to claim rejections under 35 U.S.C 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein the coolant fluid directly contacts the converter plates but not the target material” which renders the claim indefinite. Claim 1 implies there is coolant fluid in the target but is silent about coolant fluid contained within the converter section. As such, it is unclear how the coolant fluid can directly contact the converter plates as a coolant fluid in the converter section has not been introduced. 
Claim 4 recites the limitation “a depending end” which renders the claim indefinite. The phrase is unclear because there is no clear indication as to how one would determine what end of the target carrier is the depending end. 
Claim 7 recites the limitation “the entrance window.” There is insufficient antecedent basis for this limitation in the claim because the parent claim 1 has been amended to recite “a first entrance window.” 
Claim 10 recites the limitation “the converter housing is integrally molded with the target housing” which renders the claim indefinite. As recited in claim 1 the target housing is separate from the converter housing. A converter housing that is integrally molded with a target housing cannot be separate components at the same time. As such, claim 10 contradicts claim 1 and is therefore indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5 ,7-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. US Pub 20120281799 in view of Stoner et al. US 10006101 and further in view of Murakami et al. US Pub 20190259505.
Regarding claim 1, Wells discloses a system adapted to be positioned at a downstream end of a LINAC for producing radioisotopes, the system comprising:
a) a converter housing (housing around 20) having an upstream end (see Fig. 1) having a first entrance window (left side of 40) and a downstream end (see Fig. 1), wherein the upstream end opposes and is physically separated by an air gap (air gap of electron beam 12 between 10 and 40) from a downstream end of the LINAC (10) terminating in a beam window (window at exit of 10);
b) a converter carrier supporting converter plates (20; [0021] “Converter 20 can include an aggregate of multiple converter plates in a set or series”);
c) a target housing (housing around 30) positioned downstream from the converter housing (see Fig. 1), wherein the converter carrier is supported on a pedestal (unlabeled pedestal at bottom supporting 40); and 
d) a target carrier (30) supporting a target material ([0032]), wherein the first entrance window, the converter housing, and the target housing define a tunnel adapted to receive a particle beam emanating from the LINAC (see Fig. 1), wherein the tunnel is coaxial to the particle beam (tunnel and particle beam are horizontal). 
Wells does not explicitly disclose a converter housing have a first entrance window reversibly received by the converter housing, a target housing separate from the converter housing or a target capsule and carrier. 
Stoner teaches a system (Fig. 1) adapted to be positioned at a downstream end of a LINAC (20; Fig. 2) for producing radioisotopes, the system comprising a converter housing (12) having an upstream end having a first entrance window (18a)  received by the converter housing and target housing (14) positioned downstream from the converter housing (relative to particle beam 20), the target housing defining a second window (the open space between the top and bottom of the target housing 14 near 32), and a target capsule (34) encapsulating target material (27) and removably fastened to a target carrier (33) to prevent ratting of the capsule within the target carrier when contact by coolant fluid (the target capsule is removable fastened to the target carrier and therefore has sufficient structure such that it is capable of preventing rattling of the capsule within the target carrier). 
Although Stoner does not explicitly teach the first entrance window received by the converter housing, Stoner does state “the first section 12 a of the front housing 12 may include a front window fitting to seal front target window 18 a (col 7 line 45-47). “Therefore, it would be obvious to make the window separable from the housing via the “front window fitting” for the predictable purpose of enabling the window to be replaced as it is degraded by the particle beam. MPEP 2144.04(V)(C).
Accordingly, it would have been obvious to one of ordinary skill in the art to substitute the converter and target system of Wells with the independent converter and target systems of Stoner for the predictable advantage of facilitating maintenance and replacement by allowing independent access to degradable components within the converter and target (col 7 line 45-47). Additionally, this combination is an example of simple substitution of one known element for another—replacing converter/target apparatus of Wells with the converter/target holder of Stoner—to obtain predictable results. The modular construction of Stoner’s target apparatus facilitates maintenance and replacement of its individual components. 
Neither Wells nor Stoner disclose a converter carrier in slidable communication with the converter housing. Murakami teaches a radioisotope production apparatus having a carrier (21) in slidable communication with an underside ([0017], [0020]) of a housing (13) . It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the Wells-Stoner system with the slidable carrier of Murakami for the predictable advantage of an easy installation and discharge of the converter plates to/from the housing ([0034]). Murakami further teaches that the installation and discharge can be remotely automated ([0034)]), providing further motivation for the modification.
Regarding claim 3, the above-described combination teaches all the elements of the parent claim. Wells as modified by Stoner teaches a system comprising separate converter and target housings. Wells further discloses wherein the coolant fluid directly contacts the converter plates ([0023]) but not the target material ([0033]; the target material can be enclosed in a container and therefore coolant fluid would not directly contact it). Wells does not explicitly disclose separate coolant fluid ingress and egress lines. However, such a modification is suggested by Wells ([0024]).
Murakami teaches two housings (13 and 31), wherein each housing has separate coolant fluid ingress and egress lines (51/53 and 67/69). It would have been obvious to modify the cooling system of Wells with the separate cooling lines of Murakami to allow for tuning heat removal for each housing. As Murakami teaches, it is necessary to appropriately cool each system (0027]). Such a modification provides the predictable advantage of independently controlling the cooling of the converter housing and target housing.
Regarding claims 4 and 12, the above-described combination teaches all the elements of the parent claim. Wells discloses wherein a longitudinal axis of the target carrier extends in a direction that is perpendicular to the tunnel (see Fig. 1).  Further, in this combination, Stoner discloses a target capsule (34) is adapted to be received by a depending end of the target carrier (33) and wherein the target capsule defines a longitudinal axis that is generally parallel to the particle beam (target capsule 34 has a longitudinal axis parallel to the beam 20). It would have been obvious to modify the system of Wells with the target capsule of Stoner for the same predictable advantages as described above in claim 1. Such a modification is further motivated by Wells with discloses the target carrier (30) may include a target capsule ([0033]). 
Regarding claim 5, the above-described combination teaches all the elements of the parent claim. Wells discloses the target is adapted to receive a variety of target materials ([0030-0035]) but does not explicitly disclose the weight.  
Stoner teaches a target capsule is adapted to receive target material having a weight of between 1 mg and 100,000 mg. (Col. 7 line 15-20 "target may have a mass size, for example, in the range of about 10 g to about 1000 g... Albeit, it is understood that smaller and larger sized targets may also be irradiated." The claimed range overlaps the range disclosed in the prior art; MPEP 2144.05). It would have been obvious to one of ordinary skill in the art to modify the system of Wells with the target capsule of Stoner for the predictable advantage of being able to receive a variety of targets with different masses and sizes to produce radioisotopes. 
Regarding claim 7, the above-described combination teaches all the elements of the parent claim. Stoner further discloses wherein the entrance window has a flat topography relative to the upstream end (18a is flat).
Regarding claim 8, the above-described combination teaches all the elements of the parent claim. Wells further discloses wherein the beam comprises an incident electron beam having an energy ranging from 0 MeV to 100 MeV ([0017] “Electron beam 12 has an energy of at least 10 MeV, and preferably an energy ranging from 10 MeV to 100 MeV”). 
Regarding claim 9, the above-described combination teaches all the elements of the parent claim. Wells further discloses wherein the beam comprises an incident electron beam having a beam power ranging from 0 kW to 100 kW ([0018] “Electron beam 12 has a beam power of at least 1 kiloWatt (kW), preferably a beam power ranging from 10 to 100 kW, and more preferably a beam power ranging from 10 to 40 kW”). 
Regarding claim 10, the above-described combination teaches all the elements of the parent claim. Wells further discloses wherein the converter housing is integrally molded to the target housing (see Fig. 1). 
Regarding claim 11, the above-described combination teaches all the elements of the parent claim. Murakami further teaches a radioisotope production apparatus having two housings (13 and 31) reversibly attached ([0022]; the two portions 11/12 containing the housing are sealed with a O ring and therefore appear to be reversibly attached) to enable either housing to continue to be utilized when the other housing is nonfunctional (the housing of Murakami has sufficient structure such that is has the capability to enable either housing to be utilized when the other is nonfunctional). A skilled artisan would recognize the inherent strength of the reversibly coupled housings to be able to remove and replace activated components after irradiation.
Regarding claim 13, the above-described combination teaches all the elements of the parent claim. In this combination, Murakami teaches wherein the carrier is removably received ([0020]) by the housing (13). Such a modification provides the same predictable advantages as described above in claim 1.
Regarding claim 14, the above-described combination teaches all the elements of the parent claim. Wells further discloses wherein the converter carrier supports a plurality of plates ([0021]). 
Regarding claim 15, the above-described combination teaches all the elements of the parent claim. Wells further discloses wherein the target carrier supports a target ([0033]; the target material can be enclosed in a container). 
Regarding claim 16, the above-described combination teaches all the elements of the parent claim. Wells further discloses wherein the converter carrier supports a plurality of plates ([0021]) and the target carrier supports a target ([0033]) and wherein a coolant fluid physically contacts the plates and the target capsule ([0024] “Cooling system 40 can include one or more ducts flowing through multiple converter and/or target segments… Cooling system 40 can cool converter 20, target 30”). 
Regarding claim 17, the above-described combination teaches all the elements of the parent claim. Wells discloses the same coolant contacting the plates and target but also states the cooling system can include one or more ducts flowing through multiple converter plates and targets ([0024]).
Murakami further teaches wherein a first coolant fluid contacts the plates ([0028] “cooling gas”) and a second coolant fluid contacts the target ([0030] “cooling water”) and the first coolant fluid is different than the second coolant fluid. One of ordinary skill in the art at the time of the effective filling date of the invention would have found it obvious to modify the Wells-Stoner system with the separate coolants of Murakami to achieve the predictable advantage of selecting a suitable coolant for the specific materials of the target and the converter to optimize heat transfer for the materials. This modification is further motivated by stoner which also recognizes that a coolant design may include two separate coolant inlet and outlets (Col. 8 line 12-14), thereby suggesting that separate coolants of the plates and the target would provide the advantage of increased heat transfer efficiency.
Regarding claim 18, the above-described combination teaches all the elements of the parent claim. Wells discloses wherein a first coolant contacts the plates and same coolant contacts the target capsule ([0024]). 
Regarding claim 19, the above-described combination teaches all the elements of the parent claim. Stoner further teaches wherein the target carrier is adapted to be directly transferred from the target housing to a transfer case (Col 16 line 43-45 “the target holder may be removed from the target assembly and placed in a lead pig”). It would have been obvious to modify wells with the target carrier of Stoner for the same predictable advantages as described above in claim 1. Such a modification further provides the advantage of providing a safe means to transport and store the radioactive material. 
Regarding claim 20, the above-described combination teaches all the elements of the parent claim. Stoner further discloses the target carrier being remotely inserted and removed from the target housing (Col. 8, lines 18-22). It would have been obvious to modify wells with the target carrier of Stoner for the same predictable advantages as described above in claim 1.
Regarding claim 21, the above-described combination teaches all the elements of the parent claim. Wells further discloses the carrier is adapted to receive different types of converter plates ([0019]) and geometries ([0020-0021]; the converter plates can have different thickness and therefore the carrier is adapted to receive different types of plates and geometries). As Murakami teaches by adjusting the thickness or the like of each foil, it is possible to adjust the energy of the charged particle beam to obtain high generation efficiency ([0033]). One of ordinary skill in the art at the time of the effective filling date of the invention would have found it obvious to modify the system of Wells with the converter carrier features of Murakami for the reasons stated above in claim 1.
Regarding claim 22, the above-described combination teaches all the elements of the parent claim. Murakami further teaches wherein the converter carrier slidably communication ([0017], [0020]) with the converter housing in a direction perpendicular to the tunnel (see Fig. 1). One of ordinary skill in the art at the time of the effective filling date of the invention would have found it obvious to modify the Wells-Stoner system with the converter carrier features of Murakami for the reasons stated above in claim 1.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. US Pub 20120281799 in view of Stoner et al. US 10006101 in view of Murakami et al. US Pub 20190259505 and further in view of Lagunas et al. US Pub 20120219100. 
Regarding claim 2, the above-described combination teaches all the elements of the parent claim. In this combination, Stoner teaches wherein the target carrier (33) is inserted in the target housing and has a target capsule (34) adapted to be received by a depending end of the target carrier. Stoner does not teach the target carrier defines an upwardly projecting tongue and is inserted from the top.
Lagunas teaches a radioisotope system (Fig. 1) comprising a target carrier (10) wherein the target carrier defines an upwardly projecting tongue (36) with a region forming an aperture (26, [0029] “handling hook”) to serve as a grasping point for an overhead crane ([0029], [0032]), whereby the target carrier is inserted from the top of the target housing (see Fig. 1; 10 would be inserted from the top of 11). It would have been obvious to modify the Wells-Stoner system with the projecting tongue and insertion of the target carrier of Lagunas for the predictable advantage of increasing the safety during maintenance or replacement of target components. As Lagunas teaches, the system provides a removable and portable target chamber that can be removed from the irradiation facility after irradiation and can be safely accessed for additional processing ([0010]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. US Pub 20120281799 in view of Stoner et al. US 10006101 in view of Murakami et al. US Pub 20190259505 and further in view of Ullrich US Pub 20190348190.  
Regarding claim 6, the above-described combination teaches all the elements of the parent claim but does not teach a window having a convex side facing the converter housing, i.e., with a concave side facing the LINAC . Ullrich however teaches a first entrance window (Fig. 1: 22) which has a concave side facing an accelerator (see Fig. 1A-C; [0040], [0045]). It would have been obvious to one of ordinary skill in the art to modify the Wells-Stoner system with the convex window of Ullrich. As Ullrich teaches, “the combined mechanical and thermal stress resulting from the pressure differential across the exit window 10 and the heat from the electron beam 68 passing through the exit window 10 are kept below the fatigue limit of the material. Positioning the exit window 10 so that the convex portions 20 and 22 are subject to the higher pressure may reduce the overall stress regime of exit window 10 during operation. The compressive stress from external pressure may also offset the tensile stress caused by electron beam 68 heating of the exit window 10” ([0045]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646